DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	The admitted prior art shown in Figs 1A-1D and described in the specification in para. [0003]-[0010], taken to be the closest prior art, shows the light emitting device array circuit comprising: a light emitting device array (110) including a plurality of light emitting devices which are arranged in a plurality of scan lines and a plurality of data lines (see Figs. 1A and 1C and para. 0003), wherein forward ends of the plurality of light emitting devices in each scan line are commonly coupled to a scan node and reverse ends of the plurality of light emitting devices in each data line are commonly coupled to a data node (see Figs. 1A and 1C and para. 0003); a plurality of scan line switch circuits (120) respectively and correspondingly coupled to the plurality of scan nodes (see Figs. 1A and 1C and para. 0005 and 0007), wherein in a frame, the plurality of scan line switch circuits respectively electrically connect the corresponding scan nodes to a scan conduction voltage in a non-overlapping sequential order (see para. 0003-0004); and a driver circuit including: a plurality of data line buffer circuits (130) respectively and correspondingly coupled to the plurality of data nodes (see Figs. 1A and 1C and para. 0003), wherein the data line buffer circuits are configured to operably provide or not provide predetermined dimming levels to the corresponding data nodes respectively according to data operation signals (see para. 0003-0010).


	Kuang et al (US 2017/0186376) and Park et al. (US 2021/0201767), both taken to be close prior art, show a light emitting device having plural scan and data lines and charge and discharge circuits and the ability of controlling changing and discharging.
	


Reasons For Allowance

Claims 1-57 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-13
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the light emitting device array circuit having the combination of elements with their recited functions, along with a pre-discharge control circuit coupled to the plurality of scan nodes and configured to operably provide a pre-discharge level to at least one predetermined scan node of the plurality of scan nodes during a predetermined pre-discharge time period according to a pre-discharge signal; wherein there is a dead time between a time point at which one of the data line buffer circuits changes from providing the predetermined dimming level to the corresponding data node to not providing the predetermined dimming level to the corresponding data node and a time point at which another one of the data line buffer circuits which corresponds to the light emitting device to be lit up in a next scan line changes from not providing the predetermined dimming level to the corresponding data node to providing the predetermined dimming level to the corresponding data node; wherein the predetermined pre-discharge time period is correlated with the dead time, as set forth in claims 1-13.

Regarding claims 14-19
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the light emitting device array circuit having the combination of elements with their recited functions, along with a pre-charge control amplifier circuit coupled to the plurality of data nodes and configured to operably provide a pre-charge level to at least one predetermined data node of the plurality of data nodes during a predetermined pre-charge time period according to a pre-charge signal; wherein there is a dead time between a time point at which one of the data line buffer circuits changes from providing the predetermined dimming level to the corresponding data node to not providing the predetermined dimming level to the corresponding data node and a time point at which another one of the data line buffer circuits which corresponds to the light emitting device to be lit up in a next scan line changes from not providing the predetermined dimming level to the corresponding data node to providing the predetermined dimming level to the corresponding data node; wherein the predetermined pre-charge time period is correlated with the dead time, as set forth in claims 14-19.


Regarding claims 20-32
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the driver circuit of a light emitting device array circuit having the combination of elements with their recited functions, along with a pre-discharge control circuit coupled to the plurality of scan nodes and configured to operably provide a pre-discharge level to at least one predetermined scan node of the plurality of scan nodes during a predetermined pre-discharge time period according to a pre-discharge signal; wherein there is a dead time between a time point at which one of the data line buffer circuits changes from providing the predetermined dimming level to the corresponding data node to not providing the predetermined dimming level to the corresponding data node and a time point at which another one of the data line buffer circuits which corresponds to the light emitting device to be lit up in a next scan line changes from not providing the predetermined dimming level to the corresponding data node to providing the predetermined dimming level to the corresponding data node; wherein the predetermined pre-discharge time period is correlated with the dead time, as set forth in claims 20-32.

Regarding claims 33-38
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the driver circuit of a light emitting device array circuit having the combination of elements with their recited functions, along with pre-charge control amplifier circuit coupled to the plurality of data nodes and configured to operably provide a pre-charge level to at least one predetermined data node of the plurality of data nodes during a predetermined pre-charge time period according to a pre-charge signal; wherein there is a dead time between a time point at which one of the data line buffer circuits changes from providing the predetermined dimming level to the corresponding data node to not providing the predetermined dimming level to the corresponding data node and a time point at which another one of the data line buffer circuits which corresponds to the light emitting device to be lit up in a next scan line changes from not providing the predetermined dimming level to the corresponding data node to providing the predetermined dimming level to the corresponding data node; wherein the predetermined pre-charge time period is correlated with the dead time, as set forth in claims 33-38.

Regarding claims 39-51
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the control method of a light emitting device array circuit having the combination of steps, along with providing a pre-discharge level to at least one predetermined scan node of the plurality of scan nodes during a predetermined pre-discharge time period according to a pre-discharge signal; wherein there is a dead time between a time point at which providing the predetermined dimming level to one of the data nodes is changed to not providing the predetermined dimming level to said one of the data nodes and a time point at which not providing the predetermined dimming level to another one of the data nodes which corresponds to the light emitting device to be lit up in a next scan line is changed to providing the predetermined dimming level to said another one of the data nodes; wherein the predetermined pre-discharge time period is correlated with the dead time, as set forth in claims 39-51.


Regarding claims 52-57
The prior art of record, including the closest prior art which is taken to be the admitted prior art shown in Figs. 1A-1D noted above, taken alone or in combination does not teach or suggest the control method of a light emitting device array circuit having the combination of steps, along with providing a pre-charge level to at least one predetermined data node of the plurality of data nodes during a predetermined pre-charge time period according to a pre-charge signal; wherein there is a dead time between a time point at which providing the predetermined dimming level to one of the data nodes is changed to not providing the predetermined dimming level to said one of the data nodes and a time point at which not providing the predetermined dimming level to another one of the data nodes which corresponds to the light emitting device to be lit up in a next scan line is changed to providing the predetermined dimming level to said another one of the data nodes; wherein the predetermined pre-charge time period is correlated with the dead time, as set forth in claims 52-57.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687